119 F. Supp. 406 (1954)
RAHMAN
v.
UNITED STATES.
Civ. 13897.
United States District Court, E. D. New York.
March 9, 1954.
Aggiriou & Finkel, Bernard Aggiriou, Brooklyn, N. Y., for plaintiff.
Leonard P. Moore, U. S. Atty., Margaret Millus, Asst. U. S. Atty., Brooklyn, N. Y., for the motion.
RAYFIEL, District Judge.
The Government moves to dismiss the complaint herein on the ground that the action was prematurely brought since there has been no final disposition of the claim filed by the plaintiff with the Post Office Department, the Federal Agency involved, pursuant to 28 U.S.C. § 2675 (a).
The plaintiff has attached to the answering affidavit a letter, written on the stationery of the United States Post Office, New York, addressed to him dated July 29, 1953, and signed by Harold Riegelman, acting postmaster. This letter identifies the accident referred to in the complaint, in effect denies liability, places the responsibility on the plaintiff and demands payment of the sum of $112.64 to cover damage sustained by the mail truck.
In my opinion this is an unequivocal rejection of his claim. Accordingly, the motion is denied.
Submit order.